DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s amendments/remarks filed 12/29/20.  Claims 1, 5, 10, 22-23, and 27 were amended; claims 2-4, 8-9, and 12-21 were cancelled.  Claims 1, 5-7, 10-11, and 22-34 are presently pending and are presented for examination.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/20 has been entered.
Response to Arguments
4.	Applicant’s arguments, see page 9 of Remarks, filed 12/29/20, with respect to the claim interpretation under 35 U.S.C. 112(f) have been fully considered and are persuasive.  The claim interpretation under 35 U.S.C. 112(f) has been withdrawn. 
5.	Applicant’s arguments, see pages 9-10 of Remarks, filed 12/29/20, with respect to the rejections of claims 1, 5-7, 10-11, and 21-34 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejections of claims 1, 5-7, 10-11, and 21-34 under 35 U.S.C. 112(b) have been withdrawn. 
page 10 of Remarks, filed 12/29/20, with respect to the rejections of claims 1, 5-7, and 11 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore:
the rejections of claims 1, 5, 7, and 11 under 35 U.S.C. 103 in view of US Pat. 6,434,977 to Hapke et al. (“Hapke”) and US Pub. 2014/0196507 to Lee et al. (“Lee”) have been withdrawn; 
the rejection of claim 1 under 35 U.S.C. 103 in view of US Pat. 8,074,476 to Quandt (“Quandt”) has been withdrawn; and 
the rejection of claim 6 under 35 U.S.C. 103 in view of Hapke and Lee and further in view of US Pub. 2013/0117943 (“Kim”) has been withdrawn.
Allowable Subject Matter
7.	Claims 1, 5-7, 10-11, and 22-34 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1, 5-7, 11, and 22-34,
	As noted by Applicant in page 10 of Remarks filed 12/29/20, independent claim 1 has been amended to incorporate the previously indicated allowable subject matter of (now canceled) dependent claim 21.  Specifically, newly amended independent claim 1 recites:
	“A laundry treating apparatus comprising: 
a tub defining a space configured to receive water; 
a drum rotatably mounted in the tub and configured to receive laundry; 
a storage body comprising a bottom surface that defines a through hole and a side surface that defines a first water supply inlet; 
a barrier disposed in the storage body, the barrier partitioning a space defined by the side surface and the bottom surface of the storage body into a first space and a second space; 
a connection pipe that connects the storage body to the tub; and 
a cover that is detachably coupled to the storage body and that defines a communication hole configured to allow liquid to flow from the cover to the storage body, the cover comprising: 
a detergent inlet configured to receive detergent, 
a cover bottom surface that is spaced apart from the bottom surface of the storage body in a state in which the cover is coupled to the storage body, and 
a cover side surface that is connected to the cover bottom surface and that defines a detergent storage space together with the cover bottom surface, the cover side surface defining a second water supply inlet, 
wherein the cover is configured to receive water supplied from the first water supply inlet through the second water supply inlet, 
wherein the barrier defines a space opening that is configured to allow liquid to flow from the first space to the second space, and 
wherein the through hole comprises: 
a first through hole defined at the bottom surface of the storage body and configured to supply liquid in the first space of the storage body to the tub, and 
a second through hole defined at the bottom surface of the storage body and configured to supply liquid in the second space of the storage body to the tub.” [emphasis added]
Hapke (US Pat. 6,434,977), Quandt (US Pat. 8,074,476), Lee (US Pub. 2014/0196507), Kim (US Pub. 2013/0117943)] disclose all features of the storage body configuration as specifically defined by newly amended independent claim 1, wherein the storage body comprises: a barrier defining a space opening configured to allow liquid to from a first space to a second space, and further comprising first and second through holes defined at the bottom surface thereof to supply liquid in the first and second spaces to the tub, respectively.  Upon a comprehensive updated search no available prior art was able to teach or fairly suggest, singly or in combination, all features of newly amended independent claim 1.  For at least the above reasons, independent claim 1 (and therefore dependent claims 5-7, 11, and 22-34) are in condition for allowance.
Regarding claim 10,
As noted by Applicant in page 10 of Remarks filed 12/29/20, dependent claim 10 containing previously indicated allowable subject matter has been rewritten in independent form incorporating intervening claims 5 and 7.
Specifically, newly amended independent claim 10 recites:
“A laundry treating apparatus comprising: 
a tub defining a space configured to receive water; 
a drum rotatably mounted in the tub and configured to receive laundry; 
a storage body comprising a bottom surface that defines a through hole and a side surface that defines a first water supply inlet; 
a connection pipe that connects the storage body to the tub; 

a detergent inlet configured to receive detergent, 
a cover bottom surface that is spaced apart from the bottom surface of the storage body in a state in which the cover is coupled to the storage body, and 
a cover side surface that is connected to the cover bottom surface and that defines a detergent storage space together with the cover bottom surface, the cover side surface defining a second water supply inlet, wherein the cover is configured to receive water supplied from the first water supply inlet through the second water supply inlet; 
a cabinet defining an outlet on a front surface of the cabinet; 
a drawer body configured to be ejected from an inside of the cabinet to an outside of the cabinet through the outlet, the drawer body defining a space configured to receive the tub; 
a drawer cover defining an upper surface of the drawer body, the upper surface of the drawer body defining a drawer cover through hole configured to receive the laundry and a fitting hole configured to receive the cover that is detachably coupled to the storage body; and 
a guide extending from an edge of the fitting hole toward an inside of the storage body, the guide being configured to support the cover side surface, 
wherein the cover is configured to couple to the drawer cover through the fitting hole, 

wherein the guide includes an end that is arranged between the cover side surface and the storage body and that is configured to attenuate a flow velocity of water discharged from the first water supply inlet.” [emphasis added]
In particular, none of the previously relied upon cited prior art references [i.e. Hapke (US Pat. 6,434,977), Quandt (US Pat. 8,074,476), Lee (US Pub. 2014/0196507), Kim (US Pub. 2013/0117943)] disclose all features of the guide configuration as specifically defined by newly amended independent claim 10, wherein the guide extends from an edge of the fitting hole toward an inside of the storage body, the guide being configured to support the cover side surface, and wherein the guide includes an end that is arranged between the cover side surface and the storage body and that is configured to attenuate a flow velocity of water discharged from the first water supply inlet.  Upon a comprehensive updated search no available prior art was able to teach or fairly suggest, singly or in combination, all features of newly amended independent claim 10.  For at least the above reasons, independent claim 10 is in condition for allowance.
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, in particular:
US Pat. 6,434,977 to Hapke;
US Pat. 8,074,476 to Quandt;
US Pub. 2014/0196507 to Lee; 
US Pub. 2013/0117943 to Kim; 
US Pub. 2014/0373284 to Leibman;
US Pub. 2009/0053119 to Richman; and
US Pub. 2015/0135780 to Ajiki.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/DAVID G CORMIER/Primary Examiner, Art Unit 1711